Case 2:17-cv-01495-NR Document 26-3 Filed 01/18/19 Page 1of 3

EXHIBIT C
Case 2:17-cv-01495-NR Document 26-3 Filed 01/18/19 Page 2 of 3

 

ane = ae

From: Justin Everett <jeverett179@gmail.com>
Sent: Thursday, January 17, 2019 3:25 PM

To: Kelsey Gdovin

Subject: Re: ADR Stipulation Form

Because I' filed under forma parpaus statisI could possibly have those court cost waived, I will let the courts
select a mediator since one hasn't been selected yet.

On Thu, Jan 17, 2019, 2:52 PM Justin Everett <jeverett179@gmail.com wrote:
| I want a pro bono counsel mediator dude to my forma parpaus status I can request to have those fees

waived the courts can waive those fees for me.
2 On Thu, Jan 17, 2019, 10:56 AM Kelsey Gdovin <KGdovin@cohenlaw.com wrote:

-| Mr. Everett,

| | Attached is a proposed ADR stipulation. Fieldworks agrees to mediation, and we propose using Judi Teeter
' as the mediator. Her fee was $1400 in 2018. Please let me know if she is acceptable.

. Fieldworks will pay 50% of her fee. Fieldworks does not have the authority to waive your half of the fee on
' behalf of the Court, but we noted on the ADR stipulation that the Court may waive 50% of the fee due to your
_ in forma pauperis status.

|. If you are looking to settle and you give me a reasonable number today, I will propose it to the client. I do not

_ have any authority at this time, but I will at least take the number to them. It seems to me that the court was

saying that the value of this case does not warrant a jury trial. I can’t promise anything, but if you get the

- numbers closer to where we were at the case management conference, I will see what I can do. After today,
we will be moving forward with filing the ADR stipulation.

~All the best,

7 Kelsey
Case 2:17-cv-01495-NR Document 26-3 Filed 01/18/19 Page 3 of 3

: _ Kelsey Gdovin
) Attorney

_. kgdovin@cohenlaw.com

__ Cohen & Grigsby, P.C.
| : 625 Liberty Avenue

: : Pittsburgh, Pennsylvania 15222-3152

| 2 P: 412-297-4797 * F: 412-209-0672

: www.cohenlaw.com *« C&G LinkedIn

-; NOTICE: This email, and any documents, files or other data attached to the email, may contain information
__ that is privileged or confidential. If you are not the intended recipient of this email, you are hereby notified

_ that any reading, use, copying, disclosure, dissemination or distribution of this email and its attachments is
_, STRICTLY PROHIBITED. If you received this email in error, please immediately notify the sender by

_| replying to the email or by calling Cohen & Grigsby, P.C. at (800)-394-4904 and asking to speak with the
- gender. Also, please immediately delete this email and all of its attachments without saving the email in any
manner. Thank you.
